Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sung Pil Kim on 08/17/2022.

The application has been amended as follows: 

In the claims:
Claim 1, replace the term “incudes” in line 7 with “includes”; and replace the word “spacer” in line 9 with “space”.
Claim 7, delete the phrase “the body includes an insulating part configured to surround the first electrode, and” in lines 2-3.
Claim 10, replace the phrase “includes,” in line 4 with “includes”; and replace the phrase “source,” in line 7 with “source, and”; and replace the phrase “line is in” in line 8 with “line in”.
Claim 11, replace the phrase “body has a dispensing opening defined therein” in lines 1-2 
with “dispensing opening is defined in the body”.
	Claim 14, replace the phrase “includes,” in line 2 with “includes”; replace the phrase ‘source,” in line 5 with “source, and”; and replace the phrase “line is in” in line 6 with “line in”.
	Claim 19, delete the phrase “wherein the body includes an insulating part configured to surround the first electrode, and” in lines 1-2.
	Cancel claim 12.
	
	Claim 10, depending from an allowed claim, is rejoined and examined on the merits.  Thus, claims 1-11 and 13-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference is US 2008/0173327 to Miyagi.  The prior art references of record, taken alone or in combination, do not anticipate or suggest fairly the limitations of a body comprising an insulator wall and including an interior space, enclosed by the insulator wall, the body including (1) a recess defined by the insulator wall at an upper portion of the body and (2) a dispensing opening at a lower portion of the body, the dispensing opening configured to dispense the treatment, and electrodes configured to generate plasma in the interior space, the electrodes including a first electrode and a second electrode, the first electrode being inserted into the recess to be separated from the interior space by the interior wall, the second electrode being on an exterior of the body and surrounding the interior space of the body, in combination with the other structural elements as instantly recited.  Upon further search no other prior art has been located at the date of this Office action.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715. The examiner can normally be reached M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714